Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.

Response to Arguments
Claims rejection under 112(b) is withdrawn in view of Applicant’s interpretation of the claims.
 
    PNG
    media_image1.png
    209
    728
    media_image1.png
    Greyscale

Applicant interpretation indicates that “situating the assets and a second user representation from a point of view of a first user's location in the simulated reality for display to the first user, and situating the assets and a first user representation from a point of view of the second user's location in the simulated reality for display to the second user.” will lead to 

Claim objection is withdrawn in view of Applicant’s amendments.

Applicant’s arguments with respect to claim(s) rejection under 103 and objection to the specification have been considered but are not persuasive.
Applicant argues:  

    PNG
    media_image2.png
    366
    757
    media_image2.png
    Greyscale

Examiner disagrees:  Weising teaches generating in the display a view of an interactive scene that includes the reference point and one or more virtual objects. The view shows the perspective of the interactive scene as observed from the current location of the device. Since a user uses the corresponding device to capture view (as shown in FIG. 9), the viewpoint corresponding to the current location of the device corresponds to the viewpoint corresponding to the location of the user. The user is represented by an avatar in the scene as shown in the FIG. 8. Weising also gives the simulated environment by e.g. FIG. 8, 9. Weising also teaches on each user’s display, representation of another 

Applicant argues:

    PNG
    media_image3.png
    391
    779
    media_image3.png
    Greyscale

Examiner disagrees: Based on the Applicant interpretation of the claims as explained in above (regarding withdrawn 112(b) rejection), the limitations of “situating the assets and a second user representation from a point of view of a first user's location in the simulated reality for display to the first user, and situating the assets and a first user representation from a point of view of the second user's location in the simulated reality for display to the second user” will 

Applicant argues:

    PNG
    media_image4.png
    342
    726
    media_image4.png
    Greyscale

Examiner disagrees: The virtual objects, such as fighters 804 and 806, (corresponding to the first representation and the second representation), are assigned corresponding positions in the 3D space where the portable devices are located. The coordinate origin in the 3D space is reference point 808. FIG. 17 shows generating in the display a view of an interactive scene that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-15, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weising et al. (US 2011/0216002 A1).
Regarding claim 1, Weising teaches:
A coordinated simulated reality system, comprising: 
first and second display devices associated with first and second users, each display device having a display configured for displaying a simulated reality, respectively; ([0048], 
a non-transitory memory containing computer-readable instructions operable to create a simulated reality; ([0129], “One or more embodiments of the present invention can also be fabricated as computer readable code on a computer readable medium. The computer readable medium is any data storage device that can store data, which can be thereafter be read by a computer system.”) and a processor configured to execute the instructions to: 
access an asset suitable to display in the simulated reality;(FIG. 9, real and virtual objects. ) 
receive first and second real environment user location data for the first and second users, respectively; ([0063], “For example, device 908a held by player 906a is aiming away from reference point 902, therefore reference point 902 is not viewable in device 908a, although the view in device 908a is calculated based on the locations of device 908a and reference point 902.” [0041]-[0042], “Location and position determination can be done with different methods and different levels of accuracy. For example, location can be detected by analyzing images captured with a camera, or data obtained from inertial systems, GPS, ultrasonic triangulation, WiFi communications, dead reckoning (DR), etc., or a combination thereof. When the user enters a command to set the reference points, all motion sensing devices are zeroed out or 
determine a first location of a first representation of the first user in the simulated reality based on the first real environment user location data, a second location of a second representation of the second user in the simulated reality based on the second real environment user location data, and an asset location of the asset in the simulated reality; ([0057], “FIG. 8 illustrates the creation of a virtual scene around the reference point, in accordance with one embodiment of the invention. As the two portable devices of FIG. 7 are pulled apart, a virtual or augmented reality play area is created. The virtual objects, such as fighters 804 and 806, are assigned corresponding positions in the 3D space where the portable devices are located. The coordinate origin in the 3D space is reference point 808. Because the virtual objects are positioned relative to a point in space, there is no need for SLAM or ARTAG for maintaining augmented realities.” [0042], FIG. 17, 1704)
render as part of the simulated reality on the display of the first display device, from a viewpoint corresponding to the first location, the asset at the asset location and the second representation at the second location; ([0091], “From operation 1704, the method flows to operation 1706 for generating in the display a view of an interactive scene that includes the reference point and one or more virtual objects. The view shows the perspective of the interactive scene as observed from the current location of the device. After the view is shown in the display, a check is performed in operation 1708 to determine if the first device has moved. If the first device has moved, the method flows to operation 1710 to change the perspective for the display according to the new location of the first device. If the device has not moved, the and 
render as part of the simulated reality on the display of the second display device, from a viewpoint corresponding to the second location, the asset at the asset location and the first representation at the first location; ([0091], “From operation 1704, the method flows to operation 1706 for generating in the display a view of an interactive scene that includes the reference point and one or more virtual objects. The view shows the perspective of the interactive scene as observed from the current location of the device. After the view is shown in the display, a check is performed in operation 1708 to determine if the first device has moved. If the first device has moved, the method flows to operation 1710 to change the perspective for the display according to the new location of the first device. If the device has not moved, the method loops back to operation 1706 to continue updating the display, such as to reflect changes of virtual objects during game play.” FIG. 8 and 9)
thereby allowing each of the first and second users to see the viewpoint of the other user in the simulated reality with respect to said each user and with respect to the asset. (Based on the interpretation of Applicant (Remarks, page 2, also explained above), this limitation is a result of previous limitations. Further, Weising FIG. 8, shows the virtual objects, such as fighters 804 and 806, are assigned corresponding positions in the 3D space where the portable devices are located. The coordinate origin in the 3D space is reference point 808. One user can see the viewpoint of the other user with respect to the user and to the reference point.)



Regarding claim 2, Weising teaches:
The coordinated simulated reality system of claim 1, wherein the simulated reality includes an augmented reality platform for the first user, and wherein the processor is further configured to execute the instructions to: receive information from a real environment input device; and cause a real environment to be rendered in the first and second displays on the first and second display devices along with the asset based on the information received from the real environment input device.( Weising [0061], “Of course, the coordinates of objects, real or virtual, may be dynamically updated as the scene changes, such as when a virtual object moves within the scene. And, the changes can be defined by actions set by the computer (e.g., interactive program), driven by actions of the user, or combinations of both. Additionally, for sake of clarity, the interactive program can by any type of program, such as a video game, a business program, an internet interface, or simply a graphical user interface that provides access to data, to other users, to programs, or to objects that may or may not be displayed or projected by a speaker.”)


The coordinated simulated reality system of claim 1, further comprising a real environment anchor, wherein real environment user location data is based, at least in part, on information from the real environment anchor. (Weising [0059], “FIG. 9 depicts two players 906a-906b in the same space where a virtual reality has been created around reference point 902 on table 904, according to one embodiment. Players 906a and 906b have synchronized their devices 908a and 908b to common reference point 902, which is located on top of table 904. Since point P.sub.0 902 is the reference point, P.sub.0 is also the coordinate origin and it has coordinates (X.sub.0=0, Y.sub.0=0, Z.sub.0=0).”)

Regarding claim 4, Weising teaches:
The coordinated simulated reality system of claim 3, wherein the first user is associated with the real environment anchor. (Weising [0059], “FIG. 9 depicts two players 906a-906b in the same space where a virtual reality has been created around reference point 902 on table 904, according to one embodiment. Players 906a and 906b have synchronized their devices 908a and 908b to common reference point 902, which is located on top of table 904. Since point P.sub.0 902 is the reference point, P.sub.0 is also the coordinate origin and it has coordinates (X.sub.0=0, Y.sub.0=0, Z.sub.0=0).”)

Regarding claim 5, Weising teaches:
The coordinated simulated reality system of claim 4, wherein the second user is associated with a second real environment anchor. (Weising [0059], “FIG. 9 depicts two 

Regarding claim 6, Weising teaches:
The coordinated simulated reality system of claim 1, wherein the processor is further configured to execute the instructions to: assign a first location to the first user within the simulated reality and a second location to the second user within the simulated reality; and cause the first representation to be rendered at a location in the second display based on the first and second locations and cause the second representation to be rendered at a location in the first display based on the first and second locations. (Weising [0057], “FIG. 8 illustrates the creation of a virtual scene around the reference point, in accordance with one embodiment of the invention. As the two portable devices of FIG. 7 are pulled apart, a virtual or augmented reality play area is created. The virtual objects, such as fighters 804 and 806, are assigned corresponding positions in the 3D space where the portable devices are located. The coordinate origin in the 3D space is reference point 808.”)

Regarding claim 8, Weising teaches:
The coordinated simulated reality system of claim 1, wherein the processor is further configured to execute the instructions to render the asset at the asset location on a surface within the first and second displays. (Weising [0063], “Further, the actual reference point may be seen in a player's display as some kind of marker (such as an "X") to let the player know where the reference point.” [0063], “In FIG. 9, virtual objects include helicopters 914a-914c, clouds, birds, sun 916, etc. As players 906a and 906b move their devices, the view of the virtual scene changes as if the players were holding a camera into the virtual world.”)

	Regarding claim 9, Weising teaches:
The coordinated simulated reality system of claim 1, wherein the processor is further configured to execute the instructions to: track a spatial relationship the first and second users; and cause a location of the second user to be updated in the first display and a location of the first user to be updated in the second display based on a change in the spatial relationship the first and second users. (Weising [0049], “During play, each device keeps track of the motion and position of the device. This information is shared with the other device to enable the other device to place a virtual paddle that matches the motion of the device. Other game information is also shared, such as the location and movement of the ball.” [0091], “From operation 1704, the method flows to operation 1706 for generating in the display a view of an interactive scene that includes the reference point and one or more virtual objects. The view shows the perspective of the interactive scene as observed from the current location of the device. After the view is shown in the display, a check is performed in operation 1708 to determine if the first device has moved. If the first device has moved, the method flows to 

Regarding claim 10, Weising teaches:
The coordinated simulated reality system of claim 1, wherein the asset is viewed from a first perspective on the first display by the first user and is viewed from a second perspective that is different than the first perspective on the second display by the second user.( Weising The virtual objects, such as fighters 804 and 806, (corresponding to the first representation and the second representation), are assigned corresponding positions in the 3D space where the portable devices are located. The coordinate origin in the 3D space is reference point 808. FIG. 17 shows generating in the display a view of an interactive scene that includes the reference point and one or more virtual objects. The view shows the perspective of the interactive scene as observed from the current location of the device.)


	Regarding claim 11, Weising teaches:
The coordinated simulated reality system of claim 1, further comprising an input device configured to receive information in response to input from the first user, wherein the processor is further configured to execute the instructions to implement a change to the simulated reality based on information received from the input device, wherein the change to the simulated reality includes a modification of the asset, an interaction with the second user, or a modification of a viewpoint of one the first or second users in the simulated reality. (Weising [0061], “Of course, the coordinates of objects, real or virtual, may be dynamically updated as the scene changes, such as when a virtual object moves within the scene. And, the changes can be defined by actions set by the computer (e.g., interactive program), driven by actions of the user, or combinations of both. Additionally, for sake of clarity, the interactive program can by any type of program, such as a video game, a business program, an internet interface, or simply a graphical user interface that provides access to data, to other users, to programs, or to objects that may or may not be displayed or projected by a speaker.”)

	Regarding claim 18, Weising teaches:
The method of claim 17, wherein at least one of the asset, the first representation, or the second representation is displayed on the second display device from a different perspective than displayed on the first display device.( Weising [0049], “Shared spaces can also be created when players are in different locations, as shown in FIG. 5. The players have established a network connection to play the game. Each player synchronizes his device to a reference point in the player's space, and a virtual reality is created, such as a ping-pong table. The opponent is shown behind his side of the table, where the movement of an opponent's device is matched to the motions of the opponent's paddle. The game may also add an avatar to hold the paddle, for an even more realistic game experience. During play, each device keeps track of the motion and position of the device. This information is shared with the other device to enable the other device to place a virtual paddle that matches the motion of the device. Other game information is also shared, such as the location and movement of the ball.”)

	Regarding claim 20, Weising teaches:
The method of claim 12, further comprising updating display of at least one of the asset, the first representation, or the second representation based on a received user input requesting a change to the simulated reality. (Weising [0061], “Of course, the coordinates of objects, real or virtual, may be dynamically updated as the scene changes, such as when a virtual object moves within the scene. And, the changes can be defined by actions set by the computer (e.g., interactive program), driven by actions of the user, or combinations of both. Additionally, for sake of clarity, the interactive program can by any type of program, such as a video game, a business program, an internet interface, or simply a graphical user interface that provides access to data, to other users, to programs, or to objects that may or may not be displayed or projected by a speaker.”)

Regarding claim 21, Weising teaches:
The coordinated simulated reality system of claim 1, further comprising a camera configured for taking a first video of the first user, wherein the first representation includes the first video.( Weising Claim 3, “recognizing the second device in an image taken with a camera in the first device.” [0103], “Further still, in one embodiment, user A can view actual in game video directly from user B.”)

Regarding claim 22, Weising teaches:
The coordinated simulated reality system of claim 1, wherein the processor is configured to execute instructions to: 
determine the first location by determining a first relative position between the asset and the first representation in the simulated reality, (Weising [0042], “For example, the user can place the device on the table and press a button to calibrate all motion sensing data (accelerometers, gyroscope, GPS, etc.) From this point on, all captured positional information for the device is recorded and processed relative to the initial calibrated position via inertial navigation tracking. All subsequent captured positional information is considered relative to the device calibrated position (reference point.)”FIG. 5 and FIG. 9 gives examples about two devices.) and to update the first location based on the first real environment user location data; (Weising [0091], “From operation 1704, the method flows to operation 1706 for generating in the display a view of an interactive scene that includes the reference point and one or more virtual objects. The view shows the perspective of the interactive scene as observed from the current location of the device. After the view is shown in the display, a check is performed in operation 1708 to determine if the first device has moved. If the first device has moved, the method flows to operation 1710 to change the perspective for the display according to the new location of the first device. If the device has not moved, the method loops back to operation 1706 to continue updating the display, such as to reflect changes of virtual objects during game play.”) and 
determine the second location by determining a second relative position between the asset and a second representation in the simulated reality , (Weising [0042], “For example, the user can place the device on the table and press a button to calibrate all motion sensing data and to update the first location based on the first real environment user location data. (Weising [0091], “From operation 1704, the method flows to operation 1706 for generating in the display a view of an interactive scene that includes the reference point and one or more virtual objects. The view shows the perspective of the interactive scene as observed from the current location of the device. After the view is shown in the display, a check is performed in operation 1708 to determine if the first device has moved. If the first device has moved, the method flows to operation 1710 to change the perspective for the display according to the new location of the first device. If the device has not moved, the method loops back to operation 1706 to continue updating the display, such as to reflect changes of virtual objects during game play.”)



Claims 12-15, 19 recite similar limitations of claim 1-3, 6, 9 respectively, thus are rejected using similar rationale respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611